Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Katherine Harris appeals the district court’s order dismissing her civil complaint as time-barred. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harris v. Cabarrus Cty. Bd. of Educ., No. 1:16-cv-00702-CCE-JEP (M.D.N.C. Jan. 26, 2017). We deny Harris’ motion to amend her complaint. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED